IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 BOWFIN KEYCON HOLDINGS, LLC; CHIEF                : No. 84 MAP 2022
 POWER FINANCE II, LLC; CHIEF POWER                :
 TRANSFER PARENT, LLC; KEYCON                      :
 POWER HOLDINGS, LLC; GENON                        :
 HOLDINGS, INC.; PENNSYLVANIA COAL                 :
 ALLIANCE; UNITED MINE WORKERS OF                  :
 AMERICA; INTERNATIONAL                            :
 BROTHERHOOD OF ELECTRICAL                         :
 WORKERS; AND INTERNATIONAL                        :
 BROTHERHOOD OF BOILERMAKERS,                      :
 IRON SHIP BUILDERS, BLACKSMITHS,                  :
 FORGERS AND HELPERS                               :
                                                   :
                                                   :
               v.                                  :
                                                   :
                                                   :
 PENNSYLVANIA DEPARTMENT OF                        :
 ENVIRONMENTAL PROTECTION AND                      :
 PENNSYLVANIA ENVIRONMENTAL                        :
 QUALITY BOARD                                     :
                                                   :
                                                   :
 APPEAL OF: CONSTELLATION ENERGY                   :
 CORPORATION AND CONSTELLATION                     :
 ENERGY GENERATION, LLP,                           :
                                                   :
                      Possible Intervenors         :
                                                   :

                                          ORDER

PER CURIAM
       AND NOW, this 12th day of October, 2022, the Notice of Appeal is QUASHED.

See Pa.R.A.P. 501 (allowing an aggrieved party to file an appeal); In re Barnes

Foundation, 871 A.2d 792, 795 (Pa. 2005) (holding that the failure to secure intervenor

status forecloses the ability to file a cognizable appeal).

       The Motion to Quash is DISMISSED as moot.